                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                   AT CHATTANOOGA

    JAMES DAVID DUNCAN,                           )
                                                  )        Case No. 1:21-cv-161
          Petitioner,                             )
                                                  )        Judge Travis R. McDonough
    v.                                            )
                                                  )        Magistrate Judge Susan K. Lee
                        1
    VINCE VANTELL,                                )
                                                  )
          Respondent.                             )
                                                  )
                                                  )
                                                  )


                                   MEMORANDUM OPINION



         The Court is in receipt of a pro se petition for a writ of habeas corpus filed pursuant to 28

U.S.C. § 2254 in which Petitioner, a prisoner of the Tennessee Department of Correction

(“TDOC”) housed in the Whiteville Correctional Facility (“WCF”), seeks habeas corpus relief

from what he alleges is an incorrect classification by TDOC and an incorrect sentencing range

for an unspecified conviction (Doc. 2). For the reasons set forth below, Petitioner’s claim

regarding his incorrect sentencing range will be DISMISSED and the remainder of this action

will be TRANSFERRED to the Eastern Division of the United States District Court for the

Western District of Tennessee.




1
  Petitioner named the “Tennessee Department of Corrections [sic]” as Respondent (Doc. 2, at
1). However, Whiteville Correctional Facility Warden Vincent Vantell is the correct Respondent
herein. Rule 2(a) of the Rules Governing 2254 Cases. Accordingly, the Clerk will be
DIRECTED to update the named Respondent herein to Vince Vantell.




Case 1:21-cv-00161-TRM-SKL Document 5 Filed 07/20/21 Page 1 of 3 PageID #: 22
        First, Petitioner states in his petition that he seeks an order from this Court that “would

drop [his] sentence range back to the correct sentence range of Range 1 (one)” and that he

attached all documents related to his efforts to obtain relief for his claims to his petition. (Id. at

3.) However, to the extent that Petitioner seeks to obtain relief under § 2254 for his incorrect

sentence range claim, none of the documents attached to the petition indicates that Petitioner

attempted to obtain relief for any such sentencing error with the state courts, which he must do

prior to seeking habeas corpus relief from this Court. 28 U.S.C. § 2254(b)(1); O’Sullivan v.

Boerckel, 526 U.S. 838, 842 (1999). A district court can and must raise the issue of a

petitioner’s lack of exhaustion of habeas corpus claims sua sponte when it clearly appears that

the petitioner has not presented such claims to the state courts. See Prather v. Rees, 822 F.2d

1418, 1422 (6th Cir. 1987). Thus, as it is apparent that Petitioner has not exhausted this claim, it

will be DISMISSED.

        The remainder of Petitioner’s petition challenges TDOC’s use of incorrect information to

classify him (Doc. 2). However, to the extent this claim is cognizable, it falls under § 2241, and

the Court must therefore transfer it to the district that has jurisdiction over Petitioner’s custodian.

See Rumsfeld v. Padilla, 542 U.S. 426, 443 (2004) (holding that a § 2241 petition must be filed

in the district having jurisdiction over the petitioner’s custodian).

        Accordingly, Petitioner’s claim challenging his sentencing range will be DISMISSED

WITHOUT PREJUDICE, and the Clerk will be DIRECTED to transfer this action to the

Eastern Division of the United States District Court for the Western Division of Tennessee 2 and

to close this Court’s file.



2
 Petitioner is incarcerated in the WCF, which is in Hardeman County, Tennessee, which lies
within the Eastern Division of the United States District Court for the Western District of
Tennessee. 28 U.S.C. 123(c)(1). Notably, Petitioner appears to have recognized that this was
                                                   2

Case 1:21-cv-00161-TRM-SKL Document 5 Filed 07/20/21 Page 2 of 3 PageID #: 23
        AN APPROPRIATE JUDGMENT ORDER WILL ENTER.

                                                /s/ Travis R. McDonough
                                                TRAVIS R. MCDONOUGH
                                                UNITED STATES DISTRICT JUDGE




the correct place for him to file his petition, as the caption on his petition indicates his intention
to file his petition there (Doc. 2, at 1) and he included a letter with his petition stating that he
could not obtain the address for the United States District Court for the Western District of
Tennessee, and therefore filed his petition with this Court instead. (Doc. 3, at 1.)
                                                   3

Case 1:21-cv-00161-TRM-SKL Document 5 Filed 07/20/21 Page 3 of 3 PageID #: 24
